DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12-13, 15-16, 18-19, 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being obvious over Hashimoto (US 2017/0315445).
The applied reference has a common assignee and common inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 
Hashimoto (445) is directed to a resist underlayer film forming composition containing a polymer having arylene group. Hashimoto discloses a resist underlayer film-forming composition of the present invention contains a polymer having a unit structure of Formula (1) and a solvent. (Para, 0022). Hashimoto discloses the resist underlayer film-forming composition may contain a crosslinker and an acid, and if necessary, may contain an additive such as an acid generator and a surfactant. (Para, 0023). 
Hashimoto discloses that in Formula (1), each of R1 to R4 is independently a hydrogen atom or a methyl group, X1 is an organic group having at least one arylene group optionally substituted by an alkyl group, an amino group, or a hydroxyl group. (Para, 0026). Hashimoto discloses as the arylene group, an arylene group derived from a C6-40 aryl group is preferably used such as a phenylene group, biphenylene group, terphenylene group, fluorenylene group, naphthylene group, anthrylene group, pyrenylene group, and carbazolylene group. (Para, 0026). Hashimoto also discloses examples of the amino group and the alkyl group. (Para, 0028-0029). Hashimoto discloses an organic group in which X1 in Formula (1) is represented by Formula (2) may be used, where in Formula (2), A1 is a phenylene group or a naphthylene group, A2 is a phenylene group, a naphthylene group, or an organic group of Formula (3), and a dotted line is a bond. (Para, 0031). Hashimoto discloses that in Formula (3), each of A3 and A4 is A) represented by formula (1): wherein, independently, R1 represents a Cl to C30 divalent group; each of R2 to R7 represents a Cl to CIO linear, branched, or cyclic alkyl group, a C6 to CIO aryl group, a C2 to CIO alkenyl group, a thiol group, or a hydroxyl group; at least one R5 is a hydroxyl group or a thiol group; each of m2, m3, and m6 is an integer of 0 to 9; each of m4 and m7 is an integer of 0 to 8; m5 is an integer of 1 to 9; n is an integer of 0 to 4; and each of p2 to p7 is an integer of 0 to 2.
Hashimoto discloses the resist underlayer film-forming composition of the present invention may further contain a crosslinker. (Para, 0035). Hashimoto discloses that as the crosslinker, a cross-linking compound having at least two crosslink-forming substituents is preferably used such as a melamine-based compound, a substituted urea-based compound, and a phenol-based compound which each have crosslink-forming substituents such as a methylol group and a methoxymethyl group. (Para, 0035). Hashimoto discloses that a crosslinker having high heat resistance may be used such as a compound containing a crosslink-forming substituent having an aromatic ring like a benzene ring and naphthalene ring in the molecule may be preferably used. (Para, 0036). Hashimoto also discloses examples of compounds having a substructure of the following Formula (4), and polymers and oligomers which each have a repeating unit of the following Formula (5). (Para, 0037). Hashimoto also illustrates examples of the compounds, polymer and oligomer of formulae 4 and 5 as examples 6-1 to 6-27. (Para, 0039). In addition, Hashimoto discloses the crosslinker can include a compound having at least two epoxy groups such as tris(2,3-epoxypropyl) isocyanurate, 1,4-butanediol diglycidyl ether, 1,2-epoxy-4-(epoxyethyl)cyclohexane, glycerol triglycidyl ether, diethylene glycol diglycidyl ether, 2,6-diglycidyl phenyl glycidyl ether, 113-tris[p-(2,3-
Hashimoto also discloses the resist underlayer film-forming composition of the present invention may further contain an acidic compound, which serves as a catalyst of promoting a cross-linking reaction. (Para, 0045). Hashimoto discloses examples of the catalyst includes 
Hashimoto discloses the resist underlayer film-forming composition of the present invention can be prepared by dissolving the respective components in an appropriate solvent. (Para, 0047). Hashimoto discloses the resist underlayer film-forming composition can be used in a homogeneous solution state. (Para, 0047). Hashimoto discloses the resist underlayer film-forming composition is applied to a substrate used in production of a precision integrated circuit element such as a silicon/silicon dioxide coating, a glass substrate, and an ITO substrate by an appropriate coating method using a spinner or a coater and thereafter the coated composition is baked and cured to form a coating-type underlayer film. (Para, 0049). Hashimoto also discloses that  a semiconductor device can be produced through steps of forming a resist underlayer film on a semiconductor substrate from the resist underlayer film-forming composition, forming a resist film on the resist underlayer film, forming a resist pattern by irradiation with light or an . (Para, 0054). These disclosures teach and/or suggest the limitation of claims 13 and 16. Moreover, these disclosures and the disclosures of Hashimoto as discussed above teach and/or suggest the limitations of claims 15 and 18. 
Hashimoto discloses next a resist is applied directly to the resist underlayer film, or if necessary, a resist is applied after one or more layers of coating material are formed on the coating-type underlayer film. (Para, 0049). Hashimoto discloses thereafter the resist is irradiated with light or an electron beam through a predetermined mask, developed, rinsed, and dried to able to obtain a good resist pattern. (Para, 0049). Hashimoto discloses, if necessary, Post Exposure Bake (PEB) can be also carried out after irradiation with light or an electron beam. (Para, 0049). Hashimoto discloses, the resist underlayer film at a portion where the resist is developed and removed at the step described above can be removed by dry etching to form a desired pattern on the substrate. (Para, 0049). Hashimoto summarizes that a semiconductor device can be produced through steps of forming a resist underlayer film on a semiconductor substrate from the resist underlayer film-forming composition, forming a resist film on the resist underlayer film, forming a resist pattern by irradiation with light or an electron beam and development, etching the resist underlayer film through the formed resist pattern, and processing the semiconductor substrate through the patterned resist underlayer film. (Para, 0054). These disclosures teach and/or suggest the limitations of claim 19. Moreover these disclosures and the disclosures of Hashimoto as discussed above teach and/or suggest the limitations of claim 21. 
Hashimoto also discloses an embodiment of forming a semiconductor device where a semiconductor device can be produced through steps of forming the resist underlayer film on a semiconductor substrate from the resist underlayer film-forming composition, forming a hard mask from a coating material containing a silicon component or the like or a hard mask  such as 
Therefore, the limitations of claims 9, 12-13, 15-16, 18-19, 21-22 and 25-26 would have bene obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures of Hashimoto and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Hashimoto as discussed above. 
Claims 10-11,14, 17, 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (445) as applied to claims 9, 12-13, 15-16, 18-19, 21-22 and 25-26 in paragraph 4 above, and further in view of Hashimoto (US 2016/0139509).
The disclosures of Hashimoto (445) as discussed above teach and/or suggest the limitation of claims 11 and 24. Moreover, the disclosures of Hashimoto as discussed above do teach cross-linker comprise of crosslinker compounds illustrated as Formula 4 and 5. However, those disclosures still fall short of teaching and/or suggesting the crosslinker illustrated as compound B and represented by formula (2-1) or (2-2) in claim 1 and therefore, the limitation of claims 10, 14, 17, 20 and 23 wherein the resist underlayer film forming composition comprises the compound (A) and the cross-linkable compound (B). However, the disclosures of Hashimoto (445) as discussed above further in view of Hashimoto (509) provides such teachings. 
Hashimoto (509) is also directed to a resist underlayer film-forming composition containing a substituted crosslinkable compound that generates less sublimates and has 1 is a single bond or an m1-valent organic group; R1 and R4 are each a C2-10 alkyl group or a C2-10 alkyl group having a C1-10 alkoxy group; R2 and R5 are each a hydrogen atom or a methyl group; R3 and R6 are each a C1-10 alkyl group or a C6-40 aryl group; n1 is an integer of 1≦n1≦3; n2 is an integer of 2≦n2≦5; n3 is an integer of 0≦n3≦3; n4 is an integer of 0≦n4≦3; a total of the integers is an integer of 3≦(n1+n2+n3+n4)≦6; n5 is an integer of 1≦n5≦3; n6 is an integer of 1≦n6≦4; n7 is an integer of 0≦n7≦3; n8 is an integer of 0≦n8≦3; a total of the integers is an integer of 2≦(n5+n6+n7+n8)≦5; and m1 is an integer of 2 to 10. (Para, 0016-0018). The disclosures of Hashimoto (445) further in view of these discloeus of Hashimoto (509) teach and/or suggest the limitation of claims 10, 14, 17, 20 and 23. 
It would have been obvious to one of ordinary skill in the art at the time of fling of the present application to modify the discloeus of Hashimoto (445) as discussed above further in view of the teachings of Hashimoto (509) because both are directed to analogous resist underlayer compositions and films formed from the compositions that are used in resist and semiconductor device patterning process, and Hashimoto (509) discloses a resist underlayer composition, in particular crosslinker compounds which one of ordinary skill in the art would have been motivated to incorporate in the underlayer composition of Hashimoto (445) because of the crosslinker compounds provide an underlayer that generates less sublimates, has excellent embeddability at the time of applying on to substrate having a hole pattern, has high dry etching resistance, wiggling resistance and heat resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899